significant index no dollar_figure tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nvr s se tel fa tal _l l lo - plan a plan b plan c plan d date date amount this is in response to the request dated date for rulings under sec_404 of the internal_revenue_code the code - facts the company is a calendar_year taxpayer that maintains its books_and_records under the accrual_method of accounting plan a plan b plan c and plan d collectively the plans are defined benefit plans intended to be qualified under sec_401 of the code the plans each have calendar plan years the taxpayer intends to make approximately amount contributions to the plans on or about date a significant portion of the proposed contributions the contributions will be made to the plans the remaining portion of the proposed contributions the contributions will be made on or about date but in no event earlier than the date of the contributions and in no event later than the date on which the taxpayer files the federal_income_tax return in contributions proposed each of the contributions will be accompanied by a letter from the taxpayer to the respective plans’ trustees to the effect that the contribution is on account of the plan and tax years the taxpayer has been advised by its actuary that the portion of the contributions attributable to each plan is less than the unfunded_liability described in sec_404 of the code with respect to each plan each of the contributions will be accompanied by a letter from the taxpayer to the respective plans’ trustees to the effect that the contribution is on account of the plan and tax years the taxpayer has been advised by its actuary that the portion of the contributions attributable to each plan is less than the projected unfunded_liability described in sec_404 of the code with respect to each plan subject_to the uniform_capitalization_rules of sec_263a of the code the taxpayer will deduct the contributions on its consolidated_income_tax_return and will report the contributions as contributions for the plan years on the schedules b of the forms filed by the plans subject_to the uniform_capitalization_rules of sec_263a of the code the taxpayer will deduct the contributions on its consolidated_income_tax_return and will report the contributions as contributions for the plan_year on the schedules b of the forms filed by the plans the credit balance in the funding_standard_account for each of the relevant plans as of date will reflect the contributions but will not reflect the contributions in addition none of the plans will record any amounts on line 9k of schedule b of the form_5500 filed for the plan_year for interest earned on the contributions the credit balance in the funding_standard_account for each of the relevant plans as of date will reflect the contributions the relevant plans will record an amount on line 9k of schedule b of the form_5500 filed for the plan_year for interest earned on the contributions from the date of such contributions through the end of the plan_year in accordance with the foregoing you have requested rulings that for purposes of sec_404 of the code the contributions will be on account of the tax_year and accordingly because the contributions will be made not later than the time prescribed by law for filing the return including extensions thereof the taxpayer will be deemed under sec_404 to have made a payment on the last day of and subject_to the uniform_capitalization_rules in sec_263a of the code will be entitled to take a deduction in the amount of the contributions pursuant to sec_404 of the code the contributions will be on account of the tax_year and subject_to the uniform_capitalization_rules in sec_263a of the code the taxpayer will be entitled to take a deduction on its tax_return in the amount of the contributions law sec_263a of the code provides that in the case of any property to which that section applies any cost described in paragraph -------- a in the case of property which is inventory in the hands of the taxpayer shall be included in inventory costs and b in the case of any other_property shall be capitalized sec_263a of the code provides that the costs described in that paragraph with respect to any property are ---- a the direct costs of such property and b such property's proper share of those indirect_costs including taxes part or all of which are allocable to such property any costs which but for that subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in that paragraph sec_404 of the code provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible under sec_404 subject_to the limitations of that section sec_404 of the code provides that for purposes of paragraphs and of sec_404 a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year or extensions thereof revrul_76_28 1976_1_cb_106 provides that a payment made after the close of an employer's taxable_year to which sec_404 applies shall be considered to be on account of the preceding_taxable_year if a the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer and b either of the following conditions are satisfied the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year revrul_76_28 further provides that for purposes of the above requirements a payment may be designated on account of the preceding_taxable_year in the manner provided above at any time on or before the due_date of the employer's tax_return for such year including extensions thereof in addition revrul_76_28 provides that once a payment has been designated or claimed on a return in the manner provided above as being on account of a preceding_taxable_year the choice made shall be irrevocable and an employer may not retract or change such designation or claim analysis in the instant case the preceding_taxable_year is the taxable_year beginning date and ending date thus the last day of the preceding_taxable_year was date the taxpayer intends to make the contributions on or about date a date after the close of the taxable_year and not later than the time prescribed by law for filing the return for such taxable_year or extensions thereof revrul_76_28 provides two conditions that must be satisfied in order for a payment made after the close of an employer's taxable_year to which sec_404 applies to be considered to be on account of such preceding_taxable_year the first condition is that the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer in the instant case the taxpayer intends to record on the respective schedules b of forms the contributions as contributions to the plans for the plan years the credit balances in the respective funding standard accounts as of date will include the contribution in addition no amounts will be recorded on line 9k of the schedules b of forms for the plan_year for interest earned on the contributions thus the contributions will be treated in the same manner as if they had been actually received on date therefore the first condition of revrul_76_28 will be satisfied the second condition of revrul_76_28 is satisfied if either the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year in the instant case the taxpayer intends to both claim the contribution as a deduction on its tax_return for the taxable_year ending date and designate the contributions as payments on account of such year therefore the second condition of revrul_76_28 will also be satisfied thus the two conditions that must be satisfied under revrul_76_28 in order for a payment that is made after the close of an employer's taxable_year to which sec_404 applies to be considered to be on account of the preceding_taxable_year will be satisfied accordingly it is ruled that for purposes of sec_404 of the code the contributions will be on account of the tax_year and thus because the contributions will be made not later than the time prescribed by law for filing the return including extensions thereof the company will be deemed under sec_404 to have made a payment on the last day of and will be entitled to take a deduction on its tax_return in the amount of the contributions subject_to the uniform_capitalization_rules under sec_263a of the code and the applicable deduction limitations of sec_404 of the code in the instant case the taxpayer intends to make the contributions on or about date a date within the taxable and plans’ years the taxpayer also intends to instruct the respective plans’ trustees to the effect that the contribution is on account of the plan and tax years the taxpayer also intends to record on the respective schedules b of forms the contributions as contributions to the plans for the plan years account of the tax_year accordingly the company will be entitled to take a deduction on its tax_return in the amount of the contributions subject_to the uniform_capitalization_rules under sec_263a of the code and the applicable deduction limitations of sec_404 of the code thus the contributions will be on this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely rrr bellot-f- james e holland jr manager employee_plans technical
